                           2:18-cv-02261-CSB-EIL # 143          Page 1 of 3
                                                                                                       E-FILED
                                                                    Tuesday, 29 September, 2020 12:25:19 PM
                                                                                 Clerk, U.S. District Court, ILCD

                               IN THE UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF ILLINOIS
                                        URBANA DIVISION

RAYNA MURPHY,                                   )
                                                )
          Plaintiff,                            )
                                                )
          vs.                                   )      Case No.: 18–cv–2261
                                                )
JESS PLUNKETT and                               )
LTI TRUCKING SERVICES, INC.,                    )
a corporation,                                  )
                                                )
          Defendants.                           )

                             MOTION FOR ENTRY OF DISMISSAL ORDER

          NOW COMES the Defendant, LTI TRUCKING SERVICES, INC. , by and through its attorneys,

Matthew S. Hefflefinger and Tyler J. Pratt of HEYL, ROYSTER, VOELKER & ALLEN, Defendant, JESS

PLUNKETT, by MICHAEL A. POWELL of BARTELL POWELL, LLP, and Plaintiff, RAYNA MURPHY, by

JACK CASCIATO of CLIFFORD LAW OFFICES, and for their Motion for Entry of Dismissal Order,

state as follows:

          1.       This matter was settled on or about August 24, 2020.

          2.       A Release has been executed and settlement money has been disbursed. Attached

is a Stipulation for Dismissal (Exhibit A) executed by counsel for the respective parties.

          3.       Accordingly, it is hereby requested that an Order of Dismissal be entered in this

matter.

          WHEREFORE, Defendant, LTI TRUCKING SERVICES, INC., and prays that the court enter the

Stipulation for Dismissal and Order for Dismissal in this matter.
                           2:18-cv-02261-CSB-EIL # 143            Page 2 of 3




                                                               LTI TRUCKING SERVICES, INC.




                                                          BY: /s/ __ Matthew S. Hefflefinger_______
                                                           Matthew S. Hefflefinger, ARDC # 6201281
                                                                 Tyler J. Pratt, ARDC # 6302780
                                                               HEYL, ROYSTER, VOELKER & ALLEN

HEYL, ROYSTER, VOELKER & ALLEN
300 Hamilton Boulevard
P.O. Box 6199
Peoria, IL 61601-6199
Telephone: 309.676.0400
Facsimile: 309.676.3374
Primary E-mail: peoecf@heylroyster.com
Secondary E-mail # 1: mhefflefinger@heylroyster.com
Secondary E-mail # 2: clsmith@heylroyster.com


and

HEYL, ROYSTER, VOELKER & ALLEN
301 N. Neil Street, Suite 505
P.O. Box 1190
Champaign, IL 60602
Telephone: 217.344.0600
Facsimile: 217.344.9295
Primary E-mail: tpratt@heylroyster.com
Secondary E-mail # 1: urbecf@heylroyster.com
Secondary E-mail # 2: lberry@heylroyster.com




                                                      2
                        2:18-cv-02261-CSB-EIL # 143            Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 29, 2020, I electronically filed the foregoing Motion for
Entry of Dismissal Order with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to the following attorneys:

 Jack Casciato, Esq.                                 Ms. Jill R. Rembusch
 Clifford Law Offices, PC                            Hein Schneider & Bond PC
 120 North LaSalle Street, Suite 3100                2244 S. Brentwood Blvd.
 Chicago, IL 60602                                   St. Louis, Missouri 63144
 jjc@cliffordlaw.com                                 jrr@hsbattorneys.com
 nbarrios@cliffordlaw.com                            jill.rembusch@rembusch.law
 jmg@cliffordlaw.com                                 Attorneys for LTI Trucking Services, Inc.
 Counsel for Rayna Murphy

 Mr. Michael A. Powell
 Mr. Frank A. Janello
 Bartell Powell LLP
 207 W. Jefferson St., Suite 602
 Bloomington, IL 61701
 mpowell@bartellpowell.com
 fjanello@bartellpowell.com
 kwoolridge@bartellpowell.com
 Counsel for Jess Plunkett




                                                       BY: _Corina L. Smith________________________
                                                       Assistant to Matthew S. Hefflefinger

MSH/cls
38426472_1




                                                 3
